Citation Nr: 1208888	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  08-23 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia (claimed as bilateral ankle and shoulder pain, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and as due to an undiagnosed illness.

2.  Entitlement to service connection for residuals of heat exhaustion.

3.  Entitlement to an evaluation in excess of 30 percent for PTSD prior to July 3, 2007.

4.  Entitlement to an evaluation in excess of 50 percent for PTSD for the periods from July 3, 2007 to September 24, 2008, and from May 1, 2009, to November 23, 2009.

5.  Entitlement to an evaluation in excess of 70 percent for PTSD on or after February 1, 2010.

6.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches prior to September 24, 2008.

7.  Entitlement to an initial evaluation in excess of 50 percent for migraine headaches on or after September 24, 2008.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984, from June 1985 to June 1991, from August 1999 to August 2002, and from February 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem and Roanoke, Virginia.  In the May 2007 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability evaluation effective from April 11, 2006.  In the April 2008 rating decision, the RO denied service connection for fibromyalgia and heat exposure, but granted service connection migraine headaches and assigned a 10 percent disability evaluation effective from April 11, 2006.  

During the pendency of the appeal, the Veteran has been granted increased evaluations for his PTSD and migraine headaches.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  The Board does note that the RO considered the 50 percent evaluation for migraine headaches effective from April 24, 2008, to be a full grant.  However, the Board notes that this does not represent the maximum schedular evaluation available for the entire period of the appeal.  Therefore, the issue is deemed to be still on appeal.  

The Board also notes that the Veteran's appeal had originally included the issues of entitlement to service connection for sexual dysfunction, and gastroesophageal reflux disease (GERD) with hiatal hernia; however, during the pendency of the appeal, the RO granted service connection for those disorders in a May 2011 rating decision. Similarly, the appeal had included the issue of entitlement to service connection for fatigue, but the RO indicated in a September 2009 supplemental statement of the case (SSOC) that the issues of such a disorder would be considered in the disability rating for PTSD. Accordingly, those issues no longer remain in appellate status, and no further consideration is required. 

A review of the electronic claims file reveals that there is no evidence pertinent to these issues that is not already associated with the paper claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

The Board finds it is necessary to remand all issues for further development.  In this regard, the Veteran indicated in a March 2010 application that he was in receipt of disability benefits.  The claims file does not contain a copy of the decision to grant benefits or the records upon which that decision was based.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that a veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO should obtain and associate such records with the claims file.  

The Board also notes that the Veteran has reported working for a railroad from August 2002 to December 2006 in applications submitted in November 2009 and March 2010.  He also indicated that he lost about 6 months of time off from this employer.  A March 2007 VA treatment record does indicate that he was on short-term disability while employed for the railroad.  As such, there could be medical records from this employer that could be potentially relevant.  

In addition, the Veteran was afforded a VA general examination in March 2011 at which time the examiner opined that the Veteran did not meet the criteria for a diagnosis of fibromyalgia.  However, he has specifically claimed that he has bilateral ankle and shoulder pain that is due to an undiagnosed illness, but the examiner did not address that theory.  In other words, the examiner did not provide an opinion as to whether Veteran has symptomatology, such as joint pain, that is not attributable to a known clinical diagnosis and that are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.   Therefore, the Board finds that an additional VA examination and medical opinion are necessary.  

Moreover, the Board notes that the Veteran has not been provided a VA examination for residuals of heart exhaustion.  The RO had determined that heat exposure was not an actual disability; however, the Veteran has claimed that he has excessive sweating (hyperhidrosis) and heat intolerance.   Therefore, the Board finds that an additional VA examination and medical opinion are necessary to determine the nature and etiology of such disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records. 

2.  The RO should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers who have treated him for his claimed disorders.  A specific request should be made for any pertinent records from his former railroad employer.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the RO should notify the Veteran of the efforts made.  

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any fibromyalgia, bilateral ankle shoulder pain, and any other joint pain that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service personnel and treatment records as well as his post-service medical records.

The examiner should identify all current disorders.  For each diagnosed disorder identified, the examiner should opine whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service or is otherwise related to service.  He or she should also state whether the disorder has been caused or aggravated by his service-connected PTSD.  

 If the Veteran has symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine whether it is at least as likely as not that such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of heat exhaustion or exposure that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service personnel and treatment records as well as his post-service medical records.

It should be noted that the Veteran has claimed that he has residuals, including excessive sweating (hyperhidrosis) and heat intolerance.

The examiner should state whether it is at least as likely as not that the Veteran has any current residuals of heat exhaustion or exposure that are causally or etiologically related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may likely include affording the Veteran more recent VA examinations in connection with his claims for increased evaluations for PTSD and for migraine headaches.  

6.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


